DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance:
Prior art of record does not teach, or make obvious a network device comprising: receive, from a billing system, a request to validate first configuration data, wherein the request includes an identifier of at least one of a meter or a meter interface unit (MIU) of the meter, and the first configuration data that includes data indicating a number of dials of the meter, a decimal placement of the meter, and a unit of measure for consumption of the meter; generate, in response to receiving the request, a query request that includes the identifier and a request for second configuration data of the meter, wherein the second configuration data includes data indicating a certified number of dials of the meter, a certified decimal placement of the meter, and a certified unit of measure for consumption of the meter, and wherein the second configuration data is certified for data accuracy, integrity, and reliability and 
Patent 5870140 to Gillberry discloses a network device (fig 1:14, col 7 ln 49-53) comprising: a communication interface (fig 1:30, col 7 ln 54-61); a memory (fig 1:34), wherein the memory stores instructions (fig 1:34, col 8 ln 1-5); and a processor (fig 1:28), wherein the processor executes the instructions (col 7 ln 62-67) to: transmit, via the communication interface to a first network device, the query request (col 7 ln 62-67 and fig 2:100, col 8 ln 40-51); receive, via the communication interface from the first network device, a query response that includes the second configuration data (col 7 ln 67 and col 8 ln 1-5 and fig 2:100, col 8 ln 40-51, col 9 ln 33-40); transmit, via the communication interface the response (fig 2:116, col 9 ln 60-67 and col 10 ln 1-8).  
Gillberry does not disclose a network device comprising: receive, from a billing system, a request to validate first configuration data, wherein the request [[that]] includes an identifier of at least one of a meter or a meter interface unit (MIU) of the meter, and the first configuration data that includes data indicating a number of dials of the meter, a decimal placement of the meter, and a unit of measure for consumption of the meter; generate, in response to receiving the request, a query request that includes the identifier and a request for second configuration data of the meter, wherein the second configuration data includes data indicating a certified number of dials of the meter, a certified decimal placement of the meter, and a certified unit of measure for consumption of the meter, and wherein the second configuration data is certified for data accuracy, integrity, and reliability and indicates a configuration intended by a manufacturer as accurate and reliable for the meter; compare the first configuration data and the second configuration data; and generate, based on the determination, a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685